Citation Nr: 0914577	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  02-15 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for small and large bowel 
resection, claimed as due to exposure to herbicides (Agent 
Orange).  

2.  Entitlement to service connection for type II diabetes 
mellitus, claimed as due to exposure to herbicides.  

3.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to type II diabetes mellitus 
or as due to exposure to herbicides.  

4.  Entitlement to service connection for hypertension, 
claimed as secondary to type II diabetes mellitus or as due 
to exposure to herbicides.

5.  Entitlement to service connection for cataracts, claimed 
as secondary to type II diabetes mellitus or as due to 
exposure to herbicides.  

6.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter, A. G. 


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active military service from September 1967 
to September 1974, including a tour in the Republic of 
Vietnam from June 1969 to August 1970.

This appeal to the Board of Veterans' Appeals (Board) 
originated from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In a June 2007 decision, the Board determined the Veteran had 
submitted new and material evidence and therefore reopened 
his claims for service connection for type II diabetes 
mellitus and peripheral neuropathy.  38 C.F.R. § 3.156.  
However, the Board then proceeded to deny these claims on 
their underlying merits.  The Board also denied the petition 
to reopen the claim for service connection for small and 
large bowel resection and the remaining claims for service 
connection for hypertension, cataracts, and headaches.  The 
Veteran appealed the Board's decision to the U. S. Court of 
Appeals for Veterans Claims (CAVC/Court), to the extent the 
Board's decision was unfavorable in not reopening the claim 
concerning the small and large bowel resection and in denying 
service connection for all of the remaining conditions at 
issue - type II diabetes mellitus, peripheral neuropathy, 
hypertension, cataracts and headaches.

In a March 2008 Order, the Court granted the Appellee's 
motion for remand.  The motion for remand specified that the 
case should be remanded to the RO so the Veteran could have a 
hearing (or for discussion of whether he had good cause for 
failing to appear for a prior hearing that had been 
scheduled).  Thus, to comply with the Court's Order, the 
Board remanded this case to the RO via the Appeals Management 
Center (AMC) in September 2008.

The Veteran and his daughter subsequently testified at a 
hearing at the RO in support of his claims in February 2009, 
before the undersigned Veterans Law Judge of the Board, also 
commonly referred to as a Travel Board hearing.  During the 
hearing, the Veteran submitted additional medical evidence 
and waived his right to have the RO initially consider this 
additional evidence.  38 C.F.R. §§ 20.800, 20.1304(c) (2008).

Regrettably, the Board must again remand this case to the RO 
via the AMC.


REMAND

The Veteran mentioned several times at various medical 
appointments and during his August 2006 VA post-traumatic 
stress disorder (PTSD) examination that he receives 
disability payments from the Social Security Administration 
(SSA).  To date, there is no indication VA has attempted to 
obtain his SSA records for consideration, and since these 
additional records may be relevant to the adjudication of his 
claims at issue in this appeal (though this remains 
undetermined), VA is obliged to attempt to obtain these 
additional  records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. 
§ 3.159(c)(2); see also Diorio v. Nicholson, 20 Vet. 
App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The Veteran's claim for service connection for diabetes has 
been denied because there is no medical evidence of record 
that he has a diagnosis of type II diabetes mellitus.  
However, his post-service treatment records show he was pre-
diabetic in the mid and late 1990s, and some of his VA 
physicians diagnose diabetes mellitus by history (dating back 
to April 1985 or thereabouts), or, in the case of his eye 
care records from 2002-2006, state he has diabetes mellitus, 
but not diabetic retinopathy.  Also, in a November 2004 
mental health treatment record, diabetes mellitus was on his 
problem list.

While this evidence shows a history of diabetes mellitus and 
sometimes includes it on his problem list, the reports of the 
Veteran's March 2002 and November 2003 VA compensation 
examinations state that laboratory findings did not support a 
diagnosis of diabetes mellitus.

Proof the Veteran has this claimed condition, diabetes 
mellitus, is the threshold preliminary and indeed perhaps 
most fundamental determination in deciding whether he is 
entitled to service connection because, absent this proof, 
there is no condition to attribute to his military service - 
either directly or presumptively, including as a residual of 
exposure to herbicides (Agent Orange) in Vietnam.  See Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed; absent proof of present disability, there is no 
valid claim).  See, too, 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6).

During his recent February 2009 Travel Board hearing, the 
Veteran asserted that he had been diagnosed with type II 
diabetes mellitus and that he takes insulin for treatment of 
this condition.  Therefore, seeing as though his most recent 
VA compensation examination was in November 2003, some 5-1/2 
years ago, and considering that his records show he was pre-
diabetic, borderline diabetic, and then having a history of 
diabetes, another VA compensation examination is needed to 
determine whether he now has the required diagnosis of type 
II diabetes mellitus.  The Board, itself, cannot make this 
threshold preliminary determination.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

The Veteran is asserting that his hypertension and cataracts 
are attributable, i.e., secondary to his diabetes, as 
residual complications.  But the VA examinations and other 
records that address his hypertension and cataracts do not 
provide an etiology opinion concerning this purported 
correlation.  So additional medical comment is needed 
concerning this, too.

The report of the Veteran's November 2003 VA compensation 
examination concludes that his peripheral neuropathy is 
indeed due to his diabetes mellitus (assuming, for the 
reasons mentioned, it is confirmed on remand he has 
diabetes).  Therefore, inasmuch as his claim for service 
connection for diabetes mellitus may be granted on remand if 
he is diagnosed with this condition after his VA compensation 
examination, his secondary claim for service connection for 
peripheral neuropathy is inextricably intertwined and will 
need to be readjudicated after he undergoes this examination 
to determine whether he has diabetes.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) 
(claims are inextricably intertwined when they have common 
parameters, such as when the outcome of one may affect the 
outcome of the other.  And to avoid piecemeal adjudication of 
these types of claims, they should be considered together).  



Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Contact the SSA and obtain all 
medical and other records concerning the 
Veteran's claim with that agency for 
disability benefits and/or supplemental 
security income, including a copy of that 
agency's decision in response to his 
claim.  All records obtained must be 
associated with the claims file for 
consideration.  If the search for these 
additional records is unsuccessful, and 
further attempts to obtain them would be 
futile, document this in the claims file 
and notify the Veteran in accordance with  
38 C.F.R. § 3.159(c)(2) and (3).  

2.  Schedule the Veteran for a VA 
compensation examination.  More 
specifically, an examination is needed to 
determine whether he has type II 
diabetes mellitus.  All laboratory 
testing and evaluation needed to make 
this important determination must be 
performed.  If it is confirmed the 
Veteran has type II diabetes mellitus, 
then the examiner must also indicate 
whether it is at least as likely as not 
the Veteran has secondary residual 
complications of this condition - aside 
from peripheral neuropathy, namely, 
hypertension and cataracts.  Comment is 
specifically needed as to whether the 
hypertension and/or cataracts are 
proximately due to, the result of, or 
chronically aggravated by the type II 
diabetes mellitus.

Inform the examiner that the term "at 
least as likely as not" does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.

The examiner must discuss the rationale 
of the opinion, whether favorable or 
unfavorable. 

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the pertinent medical and other history.

Advise the Veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on his claims.

3.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
the disposition remains unfavorable, send 
the Veteran and his representative a 
supplemental statement of the case and give 
them an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.  


The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




